Name: Commission Regulation (EEC) No 2813/81 of 29 September 1981 amending Regulation (EEC) No 1963/81 fixing for the 1981/82 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 81 Official Journal of the European Communities No L 276/ 19 COMMISSION REGULATION (EEC) No 2813/81 of 29 September 1981 amending Regulation (EEC) No 1963/81 fixing for the 1981 /82 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables for the San Marzano variety :  15-508 ECU for the Member States other than ¢ Greece, and  11-056 ECU for Greece ; for the Roma and similar varieties :  11-692 ECU for the Member States other than Greece, and  7-918 ECU for Greece . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC ) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 111 8/ 8 1 ( 2 ), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1963 /81 (3 ) fixed for the 1981 /82 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables ; whereas an error has been made in the description of certain products whose manufacture may be eligible for aid ; whereas the said Regulation should , therefore be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, 2 . For the marketing year in question , the production aid referred to in Article 3a of Regula ­ tion (EEC) No 516/77 for preserved whole peeled tomatoes and frozen whole peeled tomatoes falling within subheadings ex 20.02 C and ex 07.02 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included : for the San Marzano variety :  16-74 ECU for the Member States other than Greece , and  12-03 ECU for Greece ; for the Roma and similar varieties : HAS ADOPTED THIS REGULATION :  12-13 ECU for the Member States other than Greece , and  9-04 ECU for Greece . Article 1 Article 2 of Regulation (EEC) No 1963/81 is hereby replaced by the following : 'Article 2 3 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufac ­ ture of non-whole preserved peeled tomatoes and non-whole frozen peeled tomatoes shall be, per 100 kg net, ex grower :  9-667 ECU for the Member States other than Greece, and 1 . For the 1981 /82 marketing year , the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufac ­ ture of preserved whole peeled tomatoes and frozen whole peeled tomatoes falling within subheadings ex 20.02 C and ex 07.02 B of the Common Customs Tariff shall be , per 100 kg net of tomatoes, ex grower :  6-551 ECU for Greece . 4 . For the marketing year in question , the production aid referred to in Article 3a of Regula ­ tion (EEC) No 516/77 for non-whole preserved peeled tomatoes and non-whole frozen peeled tomatoes falling within subheadings ex 20.02 C (&gt;) OJ No L 73 , 21 . 3 . 1977 , p . 1 . \ 2 ) OJ No L 118 , 30 . 4. 1981 , p . 10 . P ) OJ No L 192, 15 . 7. 1981 , p . 16 . No L 276/20 Official Journal of the European Communities 30 . 9 . 81 Article 2and 07.02 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included :  5-94 ECU for the Member States other than Greece , and This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.  4-43 ECU for Greece . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1981 . For the Commission Poul DALSAGER Member of the Commission